Title: [Diary entry: 27 March 1785]
From: Washington, George
To: 

Sunday 27th. Mercury at 42 in the Morning  at Noon and 52 at Night. All the Pines, & other evergreen Trees which were not well staked, being heavily loaded with Snow, yeilded to the weight, and where the ground was very soft (which was the case in many places) quite laid to the ground. Wind Southerly all day but not much of it. Morning cloudy & more or less so all day. The Snow which was not more than two Inches deep, soon disappeared. Mr. Waltr. Stone dined here and went away afterwards. Mr. Henderson also went to Colchester after dinner to return in the morning.